People v Cabot (2022 NY Slip Op 06487)





People v Cabot


2022 NY Slip Op 06487


Decided on November 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
LINDA CHRISTOPHER
BARRY E. WARHIT, JJ.


2019-02485
 (Ind. No. 9987/17)

[*1]The People of the State of New York, respondent,
vJacob Cabot, appellant.


Patricia Pazner, New York, NY (Joshua M. Levine of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jean M. Joyce, and Julieanne Yanez of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deborah A. Dowling, J.), rendered January 3, 2019, convicting him of criminal possession of a firearm, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the Supreme Court should have granted those branches of his omnibus motion which were to suppress physical evidence and his statements to law enforcement officials. However, the defendant withdrew all motions, both pending and decided, as a condition of his plea of guilty. By withdrawing those motions, the defendant waived his right to seek appellate review of the court's suppression ruling (see People v Abney, 10 AD3d 617, 618; People v Jones, 288 AD2d 322; People v Lyle, 221 AD2d 475; see also People v King, 115 AD3d 986, 987; cf. People v Burbridge, 194 AD3d 831, 832).
DILLON, J.P., MILLER, CHRISTOPHER and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court